UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-176962 ChatChingInc. (Exact name of registrant as specified in its charter) 1061 E. INDIANTOWN RD. #400 JUPITER FL 33477 (Address of Principal Executive Offices including Zip Code) 561-316-3867 (Address, including, zip code, and telephone number, including area code, ofregistrant’s principal executive offices) Points Awarded Under the Plan (Title of each class of securities covered by this Form) Points Awarded Under the Plan (Title of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 x Approximate number of holders of record as of the certification or notice date:6 Pursuant to the requirements of the Securities Exchange Act of 1934, ChatChing, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: September 23, 2014 By: /s/ Steve Pfirman Steve Pfirman President
